Writ of Mandamus Denied; Opinion issued April 19, 2013




                                        S In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                     No. 05-13-00457-CV

                     IN RE MICHAEL RAMBERANSINGH, Relator

                Original Proceeding from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-54515-2010

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                Opinion by Justice FitzGerald
       Relator contends the trial court erred in rendering an order of contempt against him. The

facts and issues are well known to the parties, so we need not recount them herein. We conclude

relator’s petition does not satisfy the requirements of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.BDallas 2008, orig.

proceeding). Accordingly, we DENY relators= petition for writ of mandamus.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE


130457F.P05